Title: To Benjamin Franklin from Antoinette-Thérèse Melin Dutartre, 4 January 1783
From: Dutartre, Antoinette-Thérèse Melin
To: Franklin, Benjamin


ce 4 janvier 1783
Mon papa, voila encore mon abbé, pour qui vous avez eu des bontés; voulez vous en avoir encore? Et à ma consideration, écouter ses demandes? Voulez vous aussi recevoir l’assurance de mon amitié? Et voulez vous bien aussi ne me pas oublier en 83, comme vous avez fait en 82? Car ce pauvre arbaletre ne vous a pas vû! Je ne Suis pas en bonne santé, j’ai été une fois à passy, et des affaires que vous aviez, m’ont empechée d’avoir le plaisir de vous voir: venez dont me dedomager de cette perte, en venant diner avec moy? Car je vous aime toujours: et j’aurrai grand plaisir a vous le dire
Melin Dutartre
Comment va vôtre enfant?
 
Addressed: A monsieur / monsieur franklin / à Passy
Notation: Dutartre.
